Case 2:18-cv-10680-ADS Document 24 Filed 06/02/20 Page 1 of 1 Page ID #:1047



  1   Eliot R. Samulon, SBN: 67401
      POTTER, COHEN, SAMULON
  2   & PADILLA
  3   3852 E. Colorado Blvd.
      Pasadena, CA 91107
  4   Telephone: (626) 795-0681
      Facsimile: (626) 795-0725
  5
      E-mail: esamulon@pottercohenlaw.com
  6
      Attorney for Plaintiff
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      PETER TAMAS HALASI,                     )   Case No.: 2:18-10680 ADS
 12                                           )
                   Plaintiff,                 )   ORDER AWARDING EQUAL
 13         vs.                               )   ACCESS TO JUSTICE ACT
 14                                           )   ATTORNEY FEES PURSUANT TO
      ANDREW SAUL, Commissioner of            )   28 U.S.C. § 2412(d)
 15   Social Security,                        )
                                              )
 16                Defendant                  )
 17
 18
 19         Based upon the parties’ Stipulation for the Award and Payment of Equal

 20   Access to Justice Act Fees, Costs, and Expenses:

 21         IT IS ORDERED that the Commissioner shall pay the amount of $7,500.00
      (Seven Thousand Five Hundred Dollars and No Cents) for fees, as authorized by
 22
      28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
 23
 24
 25          6/2/2020
      Date:__________                     /s/ Autumn D. Spaeth
                                      ___________________________________
                                      AUTUMN D. SPAETH
 26                                   UNITED STATES MAGISTRATE JUDGE

                                              -1-
